
	
		I
		111th CONGRESS
		2d Session
		H. R. 4702
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2010
			Mr. Forbes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow all
		  taxpayers a credit against income tax for up to $1,000 of charitable
		  contributions.
	
	
		1.Short titleThis Act may be cited as the
			 Citizens’ Choice Act of
			 2010.
		2.Credit for
			 certain charitable contributions
			(a)General
			 ruleSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					30E.Credit for
				certain charitable contributions
						(a)General
				ruleThere shall be allowed
				as a credit against the tax imposed by this chapter for the taxable year an
				amount equal to the charitable contributions (as defined in section 170(c))
				made in cash by the taxpayer during the taxable year to one or more
				organizations described in section 170(b)(1)(A).
						(b)Maximum
				creditThe credit allowed by subsection (a) for any taxable year
				shall not exceed $1,000.
						(c)Limitation based
				on liability for taxThe credit allowed by subsection (a) for any
				taxable year shall not exceed the excess (if any) of—
							(1)the regular tax
				for the taxable year reduced by the sum of the credits allowable under subpart
				A and the preceding sections of this subpart, over
							(2)the tentative
				minimum tax for the taxable year.
							(d)Special
				rules
							(1)Credit in lieu
				of deductionThe credit provided by subsection (a) for any
				charitable contribution shall be in lieu of any deduction otherwise allowable
				under this chapter for such contribution.
							(2)Election to have
				section not applyA taxpayer may elect for any taxable year to
				have this section not
				apply.
							.
			(b)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 30E. Credit for charitable
				contributions.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
